178 F.3d 1280
Regis R. Tyberv.County of Westmoreland, Betsy Griffin, Director of HumanResources of Westmoreland County, Paul S. Kuntz, CourtAdministrator of Tenth Judicial District of Pennsylvania,Tenth Judicial District of Pennsylvania, Charles E. Marker,Bernard Scherer, Richard E. McCormick, Jr., Daniel J.Ackerman, Charles H. Loughran, John E. Blahovec, Debra A.Pezze, Gary P. Caruso, John J. Driscoll, Gilbert M. Mihalich
NO. 98-3357
United States Court of Appeals,Third Circuit.
March 04, 1999
Appeal From:  W.D.Pa. ,No.9602020

1
Affirmed.